Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabala et al (WO 2015/008245 A2) in view of Chee et al (US 2005/0233318).
Regarding claims 1, 12, Sabala et al discloses a method of characterizing cells from an unknown contributor or contributors in a forensic sample and method of training computer for analysis of forensic samples (page 35, first paragraph), comprising obtaining a plurality of morphological and/or autofluorescence measurements from a plurality of cells in the forensic sample (page 35, first paragraph); classifying the plurality of cells into three or more groups using two or more binary classifications (page 33, first paragraph).  Sabala et al is silent with regards to each binary classification comprising calculating at least two coordinate values for each cell using respective first and second functions that are weighted combinations of the plurality of morphological and/or autofluorescence 
	Regarding claim 2, Sabala et al discloses a wherein the two or more binary classifications are performed successively, wherein for any two binary classifications in immediate succession, only the cells sorted into the second group by the first binary classification are subjected to the second binary
Classification (page 33, first paragraph) (separation and identification of cells within mixture deposited as a forensic trace) (page 3, third paragraph, (markers)).
	Regarding claim 3, Chee et al discloses wherein the respective functions of the two or more binary classifications contain the same plurality of morphological and/or autofluorescence variables but
different weightings (paragraph [0194]-[0195]) (i.e. weighting of values of different coordinate axis using a function such as a Euclidean distance cutoff while using a reference set of hue centroids and spread radii).
	Regarding claim 4, Sabala et al discloses further comprising using the output information for downstream DNA profiling and/or crime reconstruction (page 32, second paragraph) (information from fluorescent profile for DNA profiling).

Regarding claim 7, Sabala et al discloses wherein the two or more binary classifications include a first binary classification that differentiates epidermal cells from non-epidermal cells (page 3, first paragraph) (i.e. separation and identification of cells within mixture deposited as forensic trace) and a second  binary classification that differentiates buccal cells from vaginal cells, wherein the second binary classification is performed only for cells classified by the first binary classification as non-epidermal cells (page 33, second paragraph).
Regarding claim 8, Sabala et al discloses wherein further comprising: counting a total cell count for each of the three or more groups after all binary classifications are complete (page 36, second paragraph).
Regarding claim 9, Sabala et al discloses wherein the step of obtaining comprises generating images of individual cells (page 37, last two paragraphs) (microscopic images of post hybridization preparation of cell mixtures with measurements of mean intensity and on the adopted threshold values) and analyzing the images to obtain the plurality of morphological and/or autofluorescence measurements (page 38, second paragraph) (i.e. applying FISH hybridization towards identification of selected population-specific mRNA markers). 
	Regarding claims 10, 13, Sabala et al discloses wherein the measurements are obtained with an imaging flow cytometer (page 32, second paragraph for samples prepared sorted using BD FACS Calibur flow cytometer).
Regarding claims 11, 14, Sabala et al discloses wherein the one or more morphological and/or autofluorescence measurements (page 35, first paragraph) (i.e. tissue-specific mRNA markers in combination with laser microdissection technique) are selected from the group consisting of area, 
Regarding claim 16, Sabala et al discloses a device comprising one or more processors and a computer readable storage medium, the computer readable storage medium having instructions executable by the one or more processors (page 35, last paragraph) for characterizing cells from an unknown contributor or contributors in a forensic sample (page 35, first paragraph) (simulated forensic trace), said instructions when executed causing the device to perform: obtaining a plurality of morphological and/or autofluorescence measurements from a plurality of cells in the forensic sample (page 35, first paragraph); with the one or more processors, classifying the plurality of cells into three or more groups using two or more binary classifications, each binary classification (page 33, first paragraph).  Sabala et al is silent with regards to calculating at least two coordinate values for each cell using respective first and second functions that are weighted combinations of the plurality of morphological and/or autofluorescence measurements, and sorting each cell, as claimed.  Chee et al discloses target analyte detection (paragraph [0019]) comprising: each binary classification comprising calculating at least two coordinate values for each cell (paragraph [0195]) using respective first and second functions that are weighted combinations of the plurality of morphological and/or autofluorescence measurements (paragraph [0189]), and sorting each cell into either a first group or a second group based on ratios of multivariate distances between the calculated coordinate values and multivariate centroids of cell groups in a reference dataset (paragraph [0195]), wherein the three or more groups includes the first group and/or second group; and outputting information for the three or more groups based on the classifying step (i.e. closest two centroids Bod-R6G and Bod564 have a slight overlap in their decoding zones when using Euclidean or Mahalanobis distance of 0.3) (paragraph 
	Regarding claim 17, Sabala et al discloses a wherein the two or more binary classifications are performed successively, wherein for any two binary classifications in immediate succession, only the cells sorted into the second group by the first binary classification are subjected to the second binary
Classification (page 33, first paragraph) (separation and identification of cells within mixture deposited as a forensic trace) (page 3, third paragraph, (markers)).
	Regarding claim 18, Chee et al discloses wherein the respective functions of the two or more binary classifications contain the same plurality of morphological and/or autofluorescence variables but
different weightings (paragraph [0194]-[0195]) (i.e. weighting of values of different coordinate axis using a function such as a Euclidean distance cutoff while using a reference set of hue centroids and spread radii).
Regarding claims 19-20, Sabala et al discloses wherein the three or more groups are all epithelial cell types (page 33, first and second paragraph) (i.e. mixture of vaginal epithelial cells a buccal epithelial cells).
Regarding claim 21, Sabala et al discloses wherein the two or more binary classifications include a first binary classification that differentiates epidermal cells from non-epidermal cells (page 3, first paragraph) (i.e. separation and identification of cells within mixture deposited as forensic trace) and a second  binary classification that differentiates buccal cells from vaginal cells, wherein the second binary classification is performed only for cells classified by the first binary classification as non-epidermal cells (page 33, second paragraph).
Regarding claim 22, Sabala et al discloses wherein further comprising: counting a total cell count for each of the three or more groups after all binary classifications are complete (page 36, second paragraph).

Regarding claim 24, Sabala et al discloses wherein the measurements are obtained with an imaging flow cytometer (page 32, second paragraph for samples prepared sorted using BD FACS Calibur flow cytometer).
Regarding claim 25, Sabala et al discloses wherein the one or more morphological and/or autofluorescence measurements (page 35, first paragraph) (i.e. tissue-specific mRNA markers in combination with laser microdissection technique) are selected from the group consisting of area, aspect ratio, aspect ratio intensity, contrast, fluorescence intensity, mean pixel, median pixel, max pixel, length, width, height, brightness detail intensity (“R3’ pixel increment), raw centroid X, raw centroid Y, and circularity (page 18, first paragraph) (classification of cells into certain intensity intervals).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./
Examiner, Art Unit 2884